Citation Nr: 1707443	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for dehydration.

2. Entitlement to an initial rating in excess of 10 percent for cervical degenerative disc disease (DDD) spondylosis and intervertebral disc syndrome status post fusion surgery.

3. Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis, degenerative changes with disc extrusion and herniation.

4. Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 2011.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 statement, the Veteran that he be scheduled for a hearing at the RO in Houston, Texas before a Veterans Law Judge of the Board (Travel Board hearing).  Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing in Houston, Texas.  Notify him and his representative of the date, time and location of the hearing, and put a copy of this notification letter in the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




